Citation Nr: 9907426	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-06 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a brain and spinal 
cord disorder claimed secondary to methyl ethyl ketone (MEK) 
exposure.

2.  Entitlement to service connection for weakness of 
multiple muscle systems, including as secondary to MEK 
exposure.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic nervous condition, to include depression, anxiety, 
and post-traumatic stress disorder (PTSD) including as 
secondary to MEK exposure.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cerebral dysrhythmia with headaches, including as secondary 
to MEK exposure.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic stomach condition, including as secondary to MEK 
exposure.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic lung condition, including as secondary to MEK 
exposure.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
allergic rhinitis and/or sinusitis, including as secondary to 
MEK exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active naval service from July 1973 to July 
1977.

This appeal arises from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied claims for service 
connection for a brain or spinal cord condition and weakness 
of the muscle systems generally secondary to MEK exposure, 
and found that new and material evidence had not been 
submitted to reopen claims for service connection for a 
nervous condition, cerebral dysrhythmia with headaches, a 
stomach condition, lung condition and allergic 
rhinitis/sinusitis, all secondary to MEK exposure.

As noted below, in May 1988, the veteran filed a notice of 
disagreement (NOD) which added anemia to the list conditions 
for which service connection was claimed (secondary to MEK 
exposure).  It does not appear that this claim has been 
developed or adjudicated.  Accordingly, this issue is 
referred to the RO, which should review the file and take any 
action deemed appropriate.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained.

2.  There is no competent medical evidence of record that 
establishes a causal nexus between a brain and spinal cord 
disorder and the veteran's active naval service or any 
incident thereof, including MEK exposure.

3.  Any weakness or numbness of the veteran's muscle systems, 
including any neuropathy, is not related to the veteran's 
active naval service or any incident thereof, including MEK 
exposure.

4.  A March 1979 rating decision denied service connection 
for a chronic stomach condition, cerebral dysrhythmia with 
headaches and a nervous condition on the bases that there was 
no evidence of a current stomach condition and that cerebral 
dysrhythmia, headaches and a nervous condition were not shown 
to be chronic in service or during any applicable presumptive 
period.

5.  A December 1980 rating decision denied service connection 
for "post-traumatic delayed stress response syndrome" on 
the basis that no evidence of a life threatening episode or 
combat service had been shown.

6.  An April 1988 rating decision denied service connection 
for a chronic lung condition on the basis that no such 
condition had been shown in service or within any applicable 
presumptive period, or established through medical evidence 
as secondary to in-service MEK exposure.

7.  A January 1989 rating decision denied service connection 
for rhinitis on the basis that there was no current evidence 
of rhinitis or sinusitis, even though chronic rhinitis had 
been noted by a medical examiner at the time of the veteran's 
release from active duty.

8.  Three simultaneously-issued January 1990 Board of 
Veterans' Appeals (Board) decisions constitute the latest 
denial of the veteran's claims for service connection for a 
chronic nervous condition (to include depression, anxiety and 
PTSD); cerebral dysrhythmia with headaches; a chronic stomach 
condition; a chronic lung condition; and allergic rhinitis 
and/or sinusitis.  Those decisions denied service connection 
for a chronic lung condition on the basis that it was not 
shown in service or for many years thereafter, and denied 
service connection for rhinitis on the basis that it was not 
shown to be chronic in service and had not been found at 
later VA examinations.  With respect to the issues of service 
connection for a chronic nervous condition (to include 
depression, anxiety and PTSD); cerebral dysrhythmia with 
headaches; and a chronic stomach condition, the Board's 
decisions were limited to findings that the veteran had not 
submitted new and material evidence to reopen the March 1979 
and December 1980 claims for service connection for those 
conditions.  The January 1990 Board decisions are the latest 
final denial on any basis of the veteran's claims for service 
connection for the conditions listed in this paragraph.

9.  Evidence submitted since the Board's January 1990 
decisions pertaining to the issues of service connection for 
a chronic nervous condition (to include depression, anxiety 
and PTSD) and a chronic lung condition is new, and so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

10.  The veteran suffers from a chronic nervous condition, 
variously diagnosed as an emotional disorder, depressive 
reaction with somatic symptoms, and personality change due to 
medical condition; it is at least as likely as not that the 
veteran's chronic nervous condition is etiologically related 
to the circumstances involving his exposure to MEK during his 
active naval service.

11.  The veteran currently suffers from a borderline 
obstructive lung condition; however, there is no competent 
medical evidence of record which establishes a causal nexus 
between a chronic lung condition and the veteran's active 
naval service or any incident thereof, including MEK 
exposure.

12.  Evidence submitted since the Board's January 1990 
decisions pertaining to the issues of service connection for 
cerebral dysrhythmia with headaches, a chronic stomach 
condition and allergic rhinitis and/or sinusitis is new, but 
not supportive of the veteran's claim, and need not be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.   The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a brain and spinal cord 
disorder claimed as secondary to MEK exposure.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  Weakness of multiple muscle systems was not incurred 
during active military service, nor is it related to in-
service MEK exposure.  38 U.S.C.A. §§ 1110, 5107(b) (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 3.303 (1998).

3.  January 1990 decisions by the Board of Veteran's Appeals 
denying the veteran's claims for a chronic nervous disorder, 
to include depression, anxiety and PTSD; cerebral dysrhythmia 
with headaches; a chronic stomach condition; a chronic lung 
condition; and allergic rhinitis and sinusitis, all claimed 
as secondary to MEK exposure, were final decisions. 
38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.1100 (1998).

4.  Evidence submitted since the January 1990 decisions is 
new and material as to the issues of service connection for a 
chronic nervous disorder, to include depression, anxiety and 
PTSD, and a chronic lung condition, and the claims must be 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.156(a), 20.1105 (1998).

5.  A chronic nervous condition was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.304(f) (1998).

6.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for chronic lung condition, 
claimed secondary to MEK exposure.  38 U.S.C.A. § 5107(a) 
(West 1991).

7.  Evidence submitted since the January 1990 decisions is 
not new and material as to the issues of service connection 
for cerebral dysrhythmia with headaches, a chronic stomach 
condition, and allergic rhinitis and/or sinusitis, all 
claimed as secondary to MEK exposure, and the claims are not 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.156(a), 20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual and Procedural Background

The veteran entered active duty with the U. S. Marine Corps 
in July 1973.  Service medical records show that in June 
1973, he received a pre-enlistment physical examination and 
provided a medical history at the Armed Forces Entrance and 
Examining Station, Kansas City, Missouri.  The veteran's 
anatomical systems were assessed as normal at that time by 
the examining physician, and the veteran's self-assessment of 
his health was "good," with hay fever, frequent indigestion 
and frequent trouble sleeping reported, but not considered 
disqualifying for enlistment.

In June 1974, the veteran was admitted to the dispensary at 
Marine Corps Air Station (MCAS) Yuma, Arizona, with 
"hallucination, anxiety [and] nervousness," stating that 
"everything [was] melting," and admitting to having taken 
LSD with beer.  He was administered Thorazine and improved 
within approximately one hour.

In January 1976, the veteran complained of nausea and 
vomiting over a duration of 1-1/2 weeks, together with cramps 
and diarrhea.  The veteran reported no similar prior history.  
This condition was diagnosed and treated as gastroenteritis.  
The veteran returned to the dispensary approximately one week 
later with similar complaints, assessed as an "upset 
stomach."  In April 1976, the veteran reported sharp pain in 
the right lower quadrant of his abdomen after running.  After 
ruling out appendicitis, the complaints were assessed as 
intestinal flu.  In June 1976, the veteran reported continued 
stomach problems, including nausea and vomiting.  These 
symptoms were assessed as heartburn or hyperacidity and 
treated with Tigan and Maalox.  The symptoms recurred in 
November 1976, at which time they were assessed as a viral 
syndrome and treated with Tigan, Kaopectate and fluids.  

In March 1977, the veteran complained of lower back pain 
after falling from a hill during a hike.  The treating 
corpsman observed no ecchymosis or muscle spasms, although 
there was some pain to palpation on the left lateral side of 
mid-back close to the lower ribs.  The pain did not radiate.  
The veteran appeared to have difficulty with range of motion 
of the back when turning , sitting or bending.  Reflexes were 
within normal limits.  This condition was treated and 
resolved, and no further back problems were noted prior to 
the veteran's release from active duty.

In June 1977, the veteran received a pre-separation physical 
examination at the MCAS Yuma.  No contemporaneous report of 
medical history is of record.  The examining physician 
evaluated the veteran's anatomical systems as normal (except 
for tattoos), but noted chronic rhinitis, "prob[ably] 
allergic," in the summary of "defects and diagnoses."  
There is no indication whatsoever in the medical records of 
any complaints of illness, injury or incapacitation related 
to the veteran's duties of cleaning fuel cells, and there is 
no report of any of the veteran's complaints being possibly 
related to his use or inhalation of cleaning solvent fumes.

The veteran submitted his initial application for service-
connection compensation in November 1978, claiming headaches, 
bilateral knee cartilage damage, a stomach disorder and 
psychiatric problems as disabilities incurred during active 
duty. Records obtained from the VAMC in Topeka at this time 
appeared to show that he consulted a VA mental health care 
provider for the first time in October 1978, slightly more 
than a year after his release from active duty, regarding 
episodes of "losing control" at home (More complete 
records, discussed below, were obtained in April 1997, and 
indicate that the veteran first sought treatment for this 
condition in November 1977, within one year following his 
separation from the Marine Corps.  He received counseling, 
psychotherapy and medication for his anger for an extended 
period of time, through at least 1984.).

The veteran received a general medical examination at the VA 
Medical Center (VAMC) in Topeka, Kansas, in January 1979.  At 
that time, he provided a history which noted his frequent 
visits to the Marine Corps dispensary for stomach problems, 
and reported that those problems had persisted since service.    
He also described intense headaches, sometimes accompanied by 
a "confused" feeling, and sometimes by emotional 
disturbance and violence.  The veteran wrote that he had 
requested a psychiatric examination while still on active 
duty, in Spring 1976, but that he was only able to see the 
base chaplain, and "nothing was resolved."  Chest and skull 
X-rays were taken and evaluated as normal.  A fluoroscopic 
examination of the esophagus, stomach and duodenum revealed 
an apparent small sliding hiatal hernia, but no evidence of 
an ulcer.  The examining VA physician noted the service 
medical record history described above, and reviewed 
subsequent VA outpatient records, including a July 1978 EEG, 
which had been interpreted as abnormal.  He diagnosed 
cerebral dysrhythmia of the right temporal lobe, for which he 
recommended further neurological evaluation and psychiatric 
treatment.  A social and industrial survey was also obtained 
by a VA social worker, which noted difficulties retaining a 
job and increasingly violent temper without apparent cause.  
The social worker expressed an opinion that the veteran was 
"mildly incapacitated, both socially and industrially."

In March 1979, the Topeka RO denied service connection for a 
chronic stomach condition, cerebral dysrhythmia with 
headaches, and a nervous condition.  The rating decision 
states that a stomach condition was "not shown by the 
evidence of record," and a chronic neurosis or psychosis 
were not shown "in the service or at the present time."  
The decision notes that while the veteran's EEG "showed some 
abnormalities," the first evidence of the condition was 
"not within the presumptive period following discharge from 
service."

In December 1980, the veteran was examined by a psychiatrist 
at the Topeka VAMC's Mental Hygiene Clinic, who noted 
continued psychiatric treatment for the prior two years for 
rage attacks, emotional withdrawal, alienation and difficulty 
sustaining employment.  The psychiatrist noted that he 
veteran had been divorced because of these problems.  He 
expressed his opinion that "[d]uring the course of  therapy, 
it has become apparent that his symptoms are post-traumatic 
in nature, and that the traumatic events in his life occurred 
during military service."  He advised that the veteran, 
under hypnosis, had described "near death experiences and 
experiences of abandonment and rejection."  He attributed 
the veteran's reported nightmares and physical symptoms with 
those events and "repressed fear responses and inhibited 
rage."  According to the psychiatrist, the veteran was 
unable to maintain employment as of mid-1978.  His diagnosis 
was post-traumatic delayed stress response syndrome secondary 
to military related experience.  Also in December 1980, the 
veteran (through his representative) claimed service 
connection for this disability.  The veteran's representative 
indicated in its statement that the veteran's condition was 
due to "military combat experiences," although there is no 
record of such experience in the record, and the VA 
psychiatrist did not indicate that combat experience was 
mentioned by the veteran or formed a basis for his diagnosis.  
Late in December 1980, the RO denied service connection "for 
a nervous condition resulting from military combat 
experiences," indicating that "no evidence of life 
threatening episodes or combat service" had been shown.

In July 1987, the veteran requested that his claims for 
service connection for intestinal stomach disorder and 
headaches (inter alia) be reopened, and asserted a new claim 
for service connection for chronic bronchitis.  The veteran 
also advised the RO that his prior claim for service 
connection for a nervous condition did not rely on combat 
experience (which was the sole basis for its disallowance in 
December 1980).  In support of his claims, the veteran 
reported that he had been required to use methyl ethyl ketone 
(MEK) without protective clothing or respirators to clean 
aircraft fuel cells.  He specifically related headaches and 
vomiting to this exposure, and enclosed two unidentified 
medical monographs noting possible effects of exposure to 
high concentrations of solvent vapor, such as eye, nose and 
throat irritation, headache, nausea and vomiting, dizziness, 
and skin and respiratory conditions.

Private medical records obtained after the claim indicate 
that veteran was treated from April 1983 to August 1984 by W. 
D. Hilst, M.D., for vomiting and stomach pain, which was 
treated with medication and vitamin B-12 injections.  An 
April 1983 upper GI and small bowel series showed a small 
ulcer crater on the surface of the duodenal bulb.  This was 
diagnosed as acute duodenal ulcer disease with some chronic 
inflammatory disease of the small bowel, without obstruction 
or strictured areas.  He was also treated in October 1984 by 
Warren Roberts, M.D., for complaints of vomiting "all day" 
and "a hard time keeping anything in his stomach."

In January 1988, the veteran submitted medical treatise 
evidence pertaining to MEK exposure, including excerpts from 
Clinton H. Thienes, M.D., Ph.D. and Thomas J. Haley, Ph.D., 
Clinical Toxicology §§ 476-479 (1972); Ted A. Loomis, M.D., 
Ph.D., Essentials of Toxicology 137 (3rd ed., date unknown); 
Quick Reference to Clinical Toxicology 104 (Irwin B. 
Hanenson, ed., date unknown); and Poisoning 432, 976 (Jay M. 
Arena, M.D. and Richard H. Drew, R.Ph., eds.) (5th ed., date 
unknown).  In essence these treatises note the acute toxic 
effects of MEK exposure and central nervous system (CNS) 
symptomatology associated therewith, including headaches, 
nausea, mood changes, strong irritant effect, gastroenteritis 
after ingestion, and polyneuropathy (when used concurrently 
with Methyl n-Butyl Ketone).

Also in January 1988, the veteran had an extensive 
compensation and pension examination performed at the Topeka 
VAMC.  He offered a history indicating that lung, stomach and 
rash problems began "when and while I was working with 
Methyl Ethyl Ketone."  He also advised the examiner that he 
experienced "constipation, diarrhea, nausea and vomiting," 
with "right sided abdominal distress."  Other problems 
reported included a burning pain at the mid-chest level 
(which the veteran stated began at the time he was using MEK 
solvent); a sharp pain in the upper right chest, aggravated 
by walking; and a chronic, persistent, productive cough.  In 
his report, the examining physician indicated that there were 
no skin lesions present, lymph nodes were swollen bilaterally 
in the sub-mandibular area but normal otherwise, chest was 
clear to auscultation, bowel sounds were normal and there 
were no masses or tenderness in the abdominal area.  A CT 
scan of the head was done, and interpreted as normal, with no 
intracranial hemorrhage, focal area of edema or mass effect.  
An upper GI examination with barium was also performed, with 
no evidence of obstruction of flow through the esophagus, 
stomach and duodenum and no conclusive evidence of hiatal 
hernia.  There was some thickening of the mucosal folds in 
the distal esophagus, and the radiologist indicated that the 
possibility of short esophagus and esophagitis could not be 
ruled out on the basis of this test.  A chest X-ray revealed 
"very minimal infiltrate just above the diaphragm adjacent 
to the left heart margin," which was "a little more 
marked" than shown on prior X-rays.  This was assessed as a 
possible "small patch of pneumonia," and clinical 
correlation with follow-up X-rays was recommended.  An 
electrocardiographic examination showed sinus arrhythmia.  A 
pulmonary function test (PFT) was performed, suggesting 
moderate airway obstruction, which was improved after use of 
a bronchodilator.  However, the examiner also indicated that 
the low forced expiratory volume (FEV) reading suggested a 
poor initial test effort on the veteran's part.  A 
neurological examination was also performed, in which the 
examiner noted the veteran's history of chronic, non-specific 
headaches and a prior abnormal electroencephalogram (EEG) and 
recommended a follow-up EEG and CT scan.  He indicated that 
nothing in the veteran's history indicated clearly abnormal 
seizure activity, and expressed doubt that the veteran's 
anger outbursts and poor self-control were related to any 
seizure disorder.  After being advised in March 1988 that the 
veteran had a normal CT scan of the head and a normal EEG, 
the examiner indicated that nothing further was needed and no 
neurological diagnosis was made.

Based on the January 1988 VA examination (and March 1988 
neurological addendum), the RO issued a rating decision in 
April 1988 which, in pertinent part, denied service 
connection for a condition of the stomach or digestive 
system, a brain or spinal cord condition (including cerebral 
dysrhythmia with headaches), post-traumatic stress disorder, 
a chronic nervous condition (including neurosis), and a 
chronic lung condition.  The RO specifically determined that 
no stomach or neurological disorders were shown to be 
present, and that the veteran's chronic lung condition was 
not shown to be present in service or related to the 
veteran's exposure to MEK while on active duty.  In May 1988, 
the veteran filed a notice of disagreement (NOD) with this 
rating decision, adding anemia to the list of claimed 
conditions and requesting a statement of the case (SOC).  An 
SOC issued in July 1988, addressed the conditions for which 
service connection had been denied by the April 1988 rating 
decision.

The veteran filed a substantive appeal in September 1988, 
which added claims for service connection for chronic 
rhinitis and skin rash related to in-service MEK exposure.  
The RO denied service connection for these two conditions in 
a January 1989 rating decision, stating that although chronic 
rhinitis was diagnosed on the veteran's separation physical 
examination, there was no clinical evidence of rhinitis 
subsequent to that time, and that the thigh and groin rash 
noted in-service (diagnosed as fungal growth) was not shown 
at the time of separation or subsequently.  Simultaneously 
(although no NOD had been filed by the veteran), the RO 
issued a supplemental statement of the case (SSOC) including 
the issues of rhinitis and skin rash.

In January 1990, three separate decisions were issued by the 
Board of Veterans' Appeals (hereinafter collectively referred 
to as the January 1990 decision).   In the first of these 
decisions, the Board denied service connection for an 
acquired psychiatric disorder, to include PTSD, finding that 
new and material evidence had not been presented to reopen a 
claim of service connection for PTSD, and that no new factual 
basis for service connection for any other acquired 
psychiatric disorder had been shown since the RO's December 
1980 rating decision.  The second decision denied service 
connection, inter alia, for a stomach disorder, cerebral 
dysrhythmia with headaches, and a lung disorder after 
reviewing the evidence summarized above, including the 
treatise evidence on MEK exposure submitted by the veteran.  
With respect to the stomach disorder and cerebral dysrhythmia 
with headaches, the Board found that the Topeka RO's March 
1979 decision was final and that no evidence providing a new 
factual basis warranting a grant of service connection had 
been presented.  The Board denied service connection for a 
chronic lung disorder after noting that the veteran's lungs 
were medically evaluated as normal upon separation from 
service and no medical evidence of a lung disorder was shown 
until January 1988.  In its third January 1990 decision, the 
Board denied service connection for rhinitis and skin rash.  
With respect to rhinitis, the Board found that although 
rhinitis was noted at the time of the veteran's separation 
from service, it was not shown to be chronic and was not 
found at later VA examinations.  The Board noted that skin 
rash was present neither at the time of the veteran's release 
from active duty, nor at any subsequent time.

In May 1996, the veteran submitted a request forming the 
basis of his present appeal to reopen claims including 
service connection for "a brain or spinal cord condition, 
weakness throughout entire body and muscle system, depression 
and anxiety, digestive (sic) problems, headaches, lungs and 
sinus condition."  He stated that "[a]ll, I feel are 
residuals to chemical exposure (MEK), also migraine 
headaches" and enclosed excerpts of a treatise 
(unidentified) on toxic neuropathy pertaining to the 
peripheral nervous system.  In response, the RO advised the 
veteran that claims for service connection for cerebral 
dysrhythmia, a nervous condition, stomach condition, 
headaches, lung condition and allergic rhinitis had 
previously been denied and would require new and material 
evidence to reopen.  

Medical evidence from the Topeka VAMC was obtained (either 
directly or from the veteran) during initial claim 
development, including outpatient treatment and 
hospitalization records from May 1995 through June 1996.  A 
July 1995 PFT showed borderline obstruction, with FEV1/FVC of 
74 percent predicted.  In October 1995, the veteran was seen 
with "a long list of symptoms and complaints," but 
particularly numbness in the left upper extremity.  At the 
request of the veteran's treating physician, an EMG and nerve 
conduction velocity (NCV) tests were performed to assess 
whether peripheral neuropathy might be present.  The 
physician administering and interpreting the tests reported 
that there was no specific abnormality to suggest peripheral 
neuropathy.  November 1995 X-ray of sinuses showed paranasal 
sinuses well-aerated throughout with no evidence of 
intrasinus fluid or mucosal thickening, and were interpreted 
by the examiner as showing no evidence of sinusitis.

In September 1996, the RO issued a rating decision which 
denied service connection for a chronic nervous condition, 
cerebral dysrhythmia with headaches, a chronic stomach 
condition, a chronic lung condition and allergic rhinitis and 
sinusitis on the basis that no new and material evidence had 
been submitted to reopen those previously denied claims.  In 
addition, the RO denied service connection for a brain/spinal 
cord condition and weakness of the muscle systems secondary 
to MEK exposure, finding there was no medical evidence to 
establish either the existence of a current disability or any 
possible relationship to active service.

In December 1996, the veteran filed an NOD with the RO's 
September 1996 rating decision.  This provided substantial 
additional information concerning his claimed MEK exposure, 
stating essentially that for a one-year period, he was 
required to clean and inspect the interior of aircraft fuel 
cells on a daily basis, using solvent containing MEK, without 
the use of a respirator device or protective clothing.  The 
veteran also indicated that his claim for service connection 
for "post-traumatic delayed stress syndrome" relied upon 
events related to his MEK exposure as relevant stressors 
(consistent with his prior statements denying involvement in 
combat or presence in a combat zone).  A notarized statement 
from a former co-worker was submitted, indicating that the 
co-worker was personally aware of the fuel cell cleaning 
requirement and had performed it with the veteran.  The co-
worker reported that "[o]n several occasions I found [the 
veteran] semi-conscious with his eyes dilated and I had to 
physically pull him out of the fuel cells to fresh air," 
adding," [o]n no occasion were we given proper breathing 
apperatus [sic] and there was no proper ventalation [sic] 
systems available."

A personal hearing on the veteran's claims was held at the RO 
in March 1997.  At the hearing, the veteran submitted an 
excerpt from a medical treatise addressing the pathological 
effects of MEK exposure, W. J. Krasavage, et al., Ketones, in 
IIC Patty's Industrial Hygiene and Toxicology 4709-4800 (3d 
Rev. Ed., 1978).  Acute overexposure to ketones is said to 
produce, progressively, irritation of the eyes, nose and 
throat, headache, nausea, vertigo, incoordination, central 
nervous system depression, narcosis, and cardiorespiratory 
failure (id. at 4710).  However, recovery from acute exposure 
is "usually rapid and without toxic effects" (id.).  The 
treatise advises that the effects of chronic ketone exposure 
are not well understood, but that it has been implicated in 
"giant axonal" neuropathy producing bilateral "pins and 
needles" feeling and muscle weakness in the hands and arms 
(id. at 4711); dermatitis (id. at 4731); and possible 
predisposition of the liver to injury from hepatotoxins (id., 
at 4733).  The veteran testified that he suffered from 
numbness, muscle spasms and migraine headaches which he 
associated with his in-service MEK exposure.  He stated that 
he had no contact with MEK after leaving active duty.  The 
veteran's wife also testified, indicating that the veteran 
had none of the above symptoms when she first met him (prior 
to service) and that he began suffering from nausea, 
headaches, rashes, numbness, sleeplessness, night sweats, 
shortness of breath and depression during the time he worked 
with MEK solvents.

In April 1997, the RO obtained additional medical records 
from the Topeka VAMC which indicated that the veteran 
initially sought treatment for a "violent temper" at that 
location in November 1977, approximately four months 
following his release from active duty, resulting in a 
diagnosis of "emotional disorder."  He failed to keep 
follow-up appointments scheduled at that time, but returned 
to the VAMC in July 1978 with identical complaints.  At that 
time, a history was taken from the veteran and his wife and 
they were entered in a problem oriented psychological 
treatment program ("POPS).  The veteran's participation in 
this and other mental health treatment, including group and 
individual psychotherapy, continued regularly through at 
least early 1984, when he was terminated for failure to keep 
appointments.  He was again referred to the VAMC's mental 
health clinic in May 1996, and briefly admitted for 
evaluation.  Subsequently, he has been seen on a regular 
basis by the VAMC's psychology service, and was continuing to 
attend group psychotherapy and emotional control sessions 
through August 1997 (the date of the latest VA treatment 
records in the claims file).  As part of the veteran's 
initial psychological testing in July 1978, an 
electroencephalogram (EEG) was administered.  The EEG was 
assessed as abnormal, with "lateralizing right hemisphere 
disturbance of maximum intensity in the right mid and right 
posterior hemispheres," and "minimal left temporal 
abnormalities . . . also recorded."  

Although the veteran was seen frequently and treated 
regularly between July 1978 and February 1984, diagnoses 
appear to have been rendered only infrequently.  From July 
1978 to June 1979, he was diagnosed as exhibiting depressive 
reaction with somatic symptoms in borderline personality.  
The previously noted diagnosis of post-traumatic delayed 
stress response syndrome secondary to military-related 
experience was rendered in December 1980.  The treatment 
notes received in April 1997 provide additional background 
for the December 1980 diagnosis, noting stressors reported 
under hypnosis such as mistreatment by a drill instructor, 
"sadistic treatment" by a platoon leader, humiliation by 
other members of his unit during an incident in which he was 
placed under a blanket and forced to smoke many cigarettes 
simultaneously, and fear of death from being forced to 
breathe "dangerous vapors" in a confined space without 
protective equipment.

After resuming psychological treatment in June 1996, the 
treating psychiatrist discussed the veteran's reported 
history of having to clean fuel pods "five days a week for a 
year" without a respirator and having fallen unconscious 
while performing these duties on two occasions.  The 
psychiatrist indicated that "[t]hese were the 'traumatic 
events' alluded to in [the December 1980 diagnosis]," adding 
"I am increasingly convinced that this man has an Axis I 
diagnosis of Personality Change Due to Medical Condition 
caused in part to organic solvent exposure if that can be 
confirmed."

Also in June 1996, the veteran was evaluated (apparently as 
an outpatient) for complaints including headaches, back pain, 
knee pain and numbness or diminished sensation in the lower 
legs.  He was evaluated as alert and an apparently good 
historian.  Some treatment notes are difficult to read or 
interpret.  However, straight leg raising was positive 
bilaterally (left greater than right) and the veteran 
reported that his left leg became numb after prolonged 
extension.  The treating physician's impressions were of 
probable migraine headaches, chronic lower back pain with 
probable degenerative joint disease, with possible lumbar 
stenosis or herniated nucleus pulposus.  No etiology for 
these diagnoses was suggested or discussed.  With respect to 
the veteran's complaints of numbness, the notes also report 
that "p[atien]t told that I did not think he had clinical 
picture of n[euro]pathy that would be due to methyl ethyl 
ketone exposure, due to his signs & symptoms not being 
consistent with n[euro]pathy, but I feel that this is a 
possibility."

In June 1997, the RO obtained an opinion from a VA physician 
apparently employed at the RO, who does not appear to have 
been a member of any rating panel which considered the 
veteran's claims.  The physician reviewed the claims file and 
the medical treatises submitted by the veteran.  After noting 
the diagnoses reported above indicating possible personality 
change and neuropathy due to MEK exposure, he concluded that 
"the veteran has multiple, recurrent, long standing symptoms 
without established diagnoses," adding, "[t]here is no 
contention of inaccuracy or cause for doubt regarding the 
medical profile of this man."  The RO physician then 
expressed an opinion that [t]he medical record and the 
available authoritative current medical, neurologic, 
psychiatric, & toxologic knowledge do not provide sufficient 
'benefit of the doubt' to permit S[ervice] C[onnection] for 
residuals of MEK exposure."  The Board accepts the RO 
physician's statements regarding the chronicity and 
genuineness of the veteran's symptomatology as competent 
medical evidence.  However, it is required to reject, and 
places no weight in his summation that the medical evidence 
does not provide sufficient "benefit of the doubt" to allow 
service connection.  This goes to the ultimate administrative 
issues involved in the case and requires conclusions of fact 
and law reserved to the Board's determination and not within 
the physician's medical expertise.  See 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101(a).

Because of the complex medical factual questions involved in 
the veteran's appeal, the Board requested and obtained expert 
medical opinions from the Nashville, Tennessee, VAMC.  See 
38 U.S.C.A. §§ 5107(a), 7109; 38 C.F.R. §§ 20.901(a), 20.903.  
These were provided by a staff neurologist with special 
expertise in neuromuscular diseases who is a diplomate of the 
American Board of Psychiatry and Neurology and the American 
Association of Electrodiagnostic Medicine, who holds an 
appointment as an assistant professor of neurology at 
Vanderbilt University; and by that facility's Assistant Chief 
of Psychiatry, a diplomate of the American Board of Internal 
Medicine and the American Board of Neurology and Psychiatry, 
and an assistant professor of psychiatry at Vanderbilt.

The VAMC Nashville neurologist (the "neurological expert") 
addressed the issue of whether the medical evidence supported 
a finding that it was at least as likely as not that 
veteran's neuromuscular complaints were related to his in-
service MEK exposure.  She noted that there was no evidence 
that the veteran was seen during active duty for any 
neurological problem, but that he did injure his spine during 
a roller coaster ride after leaving the service, sometime 
between 1980 and 1982, with occasional numbness and/or 
decreased pinprick sensation on the left side noted after 
that date.  The neurological expert reviewed prior EMG/NCV 
studies, noted above, as well as the May 1997 VA neurological 
evaluation.  After discussing some uncertainty in the medical 
literature as to whether MEK exposure causes peripheral 
neuropathy, she expressed an opinion that MEK "appear[s] to 
potentiate neuropathy due to hexacarbon exposure, which 
typically occurs during or shortly after the exposure."  
However, based on her review of the veteran's medical 
records, she determined that there was "no evidence that the 
appellant developed a peripheral neuropathy during the period 
he was exposed to MEK," and that there was "no evidence 
that he developed a peripheral neuropathy during the more 
than 20 years which have elapsed since exposure [or] that he 
developed myoclonus, tremor or ataxis."  Accordingly, the 
neurological expert concluded "[i]t is my opinion that the 
appellant's neuromuscular complaints are not related to MEK 
exposure."

The VAMC Nashville Assistant Chief of Psychiatry (the 
"psychiatric expert") expressed disagreement with the 
treating psychiatrist's June 1996 suggestion that an Axis I 
diagnosis of personality change due to medical condition 
caused in part by organic solvent exposure was appropriate.  
After reviewing the claims file, he noted that such a 
diagnosis requires "a persistent personality disturbance 
that is judged to be due to the direct physiological effects 
of a general medical condition" (emphasis psychiatric 
expert's, citing American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders 44-47 (4th Ed. 
1994) (DSM-IV)).  He explained, "[a]s far as I can 
determine, there is no general medical condition which has 
been itself established in this case, only an agreement that 
[MEK] exposure occurred during appellant's military 
service."  The psychiatric expert also expressed opinions as 
to whether "new evidence" had been submitted and what the 
ultimate resolution of certain underlying administrative 
issues should be.  Again, the Board has placed no reliance on 
the conclusions so offered, as they are beyond the scope of 
the psychiatric expert's medical knowledge and are matters 
reserved for the Board's determination.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.101(a).

The medical opinions obtained by the Board were provided to 
the veteran's representative which, in September 1998, 
advised that it had no further argument or comment.

Analysis

I.  Service Connection for a Brain and Spinal Cord Disorder

The first of the veteran's appealed claims asserts 
entitlement to service connection for a brain and spinal cord 
disorder, claimed secondary to MEK exposure.  In making a 
claim for service connection the veteran has the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject to 
presumptive service connection, the nexus requirement may be 
satisfied by evidence of manifestation of the disease to the 
required extent within the prescribed time period, if any.  
See Traut v. Brown, 6 Vet.App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet.App. 36, 43 (1993).

Service connection for a condition may also be granted under 
38 C.F.R. § 3.303(b) where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period, and that the 
condition still exists.  The evidence must be from a medical 
professional unless it relates to a condition which, under 
the Court's prior holdings, lay observation is competent to 
establish the existence of the disorder.  In this regard, the 
Board notes that the veteran's statements as to his symptoms 
must be presumed true for the purpose of determining whether 
his claim is well grounded, unless inherently incredible.  
See King v. Brown, 5 Vet.App. 19, 21 (1993), citing Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992); Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  If a condition is deemed not to have 
been chronic, service connection may still be granted if the 
disorder is noted during service or a presumptive period, 
continuity of symptomatology is shown thereafter, and 
competent evidence (medical or lay) links the veteran's 
present condition to those symptoms.  Id.; Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997).

After reviewing the evidence discussed above, however, the 
Board finds no competent (i.e., medical) evidence suggesting 
that the veteran currently suffers from a brain or spinal 
cord disorder, or that any neurologic condition is related to 
or otherwise had its origin during his period of active naval 
service.  The veteran suggests that such a disorder is 
responsible for his reported periods of loss of balance and 
dizziness, and notes that the medical treatises he has 
submitted suggest that, at some levels, MEK exposure can 
cause pathological changes in the central nervous system.  
However, treatise evidence, which does not link general 
findings specifically to an appellant's condition, is too 
inconclusive a basis to establish that a current disability 
was incurred or aggravated during active service.  See 
Libertine v. Brown, 9 Vet.App. 521, 523 (1996), citing 
Beausoleil v. Brown, 8 Vet.App. 459, 463 (1996); but see 
Wallin v. West, 11 Vet.App. 509, 513 (1998) (treatise 
evidence obviously relevant to appellant's situation may 
serve to well ground claim).  Accordingly, even if the 
medical treatises submitted by the veteran are considered, 
they cannot constitute the type of competent evidence 
required to demonstrate either that the veteran currently 
suffers from a brain or spinal cord disorder, or that such a 
disability had its origins during his period of active 
military service.

As noted above, a July 1978 EEG performed at a VA facility 
had been interpreted as abnormal, demonstrating cerebral 
dysrhythmia of the right temporal lobe.  However, later 
studies were unable to replicate these results, and in 1988, 
after a normal CT scan of the head and a normal EEG were 
obtained, the treating physician indicated that no further 
action to assess this condition was required.  Furthermore, 
none of the medical evidence, including the various VA 
medical examinations, treatment records and the VHA opinion, 
suggest that the veteran has any current brain or spinal cord 
dysfunction.  The VHA opinion specifically notes that there 
is no evidence that the veteran has developed myoclonus, 
tremor or ataxia.  

As noted above, the veteran and his representative have 
relied on his report of symptoms of dizziness and the medical 
literature to establish both the existence of a brain or 
spinal cord disorder and its relationship to MEK exposure.  
However, lay testimony or opinion is not competent to prove a 
matter requiring medical expertise.  See Layno v. Brown, 6 
Vet.App. 465, 469 (1994); Fluker v. Brown, 5 Vet.App. 296, 
299 (1993); Moray v. Brown, 5 Vet.App. 211, 214 (1993); Cox 
v. Brown, 5 Vet.App. 93, 95 (1993); Grottveit v. Brown, 5 
Vet.App. 91, 92-93 (1993); Clarkson v. Brown, 4 Vet.App. 565, 
567 (1993).  It is the province of trained health care 
professionals to enter conclusions which require medical 
opinions as to causation, Jones v. Brown, 7 Vet.App. 134, 137 
(1994), and, since he has no medical expertise, the lay 
opinion of the veteran does not provide a basis upon which to 
make any finding as to the origin or development of his 
condition.  See Espiritu, 2 Vet.App. at 494-5.  In the 
absence of competent supporting medical evidence, the 
veteran's claim of entitlement to service connection for a 
brain and spinal cord disorder is not well grounded and must 
be denied on that basis.

II.  Service Connection for Weakness of Multiple Muscle 
Systems

The veteran's second claim is for service connection for 
weakness of multiple muscle systems.  As a preliminary 
matter, the Board finds that this claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  See Murphy, 1 
Vet.App. at 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

VA may pay compensation for "disability resulting from 
personal injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. § 1110.  To establish service 
connection for a claimed disability, the evidence of record 
must demonstrate that "a particular injury or disease 
resulting in current disability was incurred coincident with 
service in the Armed Forces."  See 38 C.F.R. § 3.303(a) 
(emphasis added).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  For disorders subject to presumptive 
service connection, the nexus requirement may be satisfied by 
evidence of manifestation of the disease to the required 
extent within the prescribed time period, if any.  See Traut 
v. Brown, 6 Vet.App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet.App. 36, 43 (1993).

Service medical records show that the veteran was not treated 
for any general muscle weakness, neuropathy or other 
neurological condition while on active duty.  However, 
beginning in the mid-1980s, the veteran began to complain of 
numbness and tingling in the lower extremities.  In June 
1996, the veteran was treated as an outpatient for numbness 
and diminished sensation in the lower legs, which the health 
care provider assessed as a genuine complaint.  The veteran 
reported that his left leg became numb after prolonged 
extension.  At his March 1997 hearing, the veteran testified 
that he suffered from numbness and muscle spasms.

The medical treatises submitted by the veteran (see 
especially W. J. Krasavage, et al., Ketones, supra) suggest 
the possibility of a link between MEK exposure and central 
nervous system depression, including giant axonal neuropathy 
with muscle weakness in the hands and arms.  Moreover, the 
August 1998 report of the VHA neurological specialist 
acknowledges that MEK may potentiate neuropathy due to 
hexacarbon exposure.  Based on this general medical 
knowledge, the veteran's claim must be considered well 
grounded.  See Wallin, 11 Vet.App. at 513.  However, both the 
treatise literature and the neurological expert's independent 
research advise that such neuropathy typically occurs during 
or shortly after the exposure.  Based on her review of the 
veteran's claims file, including his service medical records 
and VA treatment records, the VHA neurological expert 
concluded that the veteran did not develop neuropathy at the 
time he was first exposed to MEK, had not done so in the 20 
years succeeding, and did not currently suffer from a 
neuropathy, myoclonus, tremor or ataxis.  Accordingly, she 
concluded that the veteran's neuromuscular complaints were 
not related to MEK exposure.

This opinion is buttressed by VA treatment records from 
October 1995, including an EMG and NCV test, neither of which 
identified any specific abnormality suggesting peripheral 
neuropathy.  The only apparent medical evidence in support of 
the veteran's claim is the notation of a VA physician 
following treatment in June 1996 which indicates that the 
veteran was told "I did not think he had clinical picture of 
n[euro]pathy that would be due to methyl ethyl ketone 
exposure, due to his signs & symptoms not being consistent 
with n[euro]pathy, but I feel that this is a possibility."  
Comparing the somewhat equivocal nature of the June 1996 
statement to the absence of abnormal neurological clinical 
testing findings, and the VHA neurological expert's reasoned 
conclusion that no neuromuscular complaints were attributable 
to MEK, the Board finds that a preponderance of evidence is 
against the veteran's claim for service connection.

The Board does not find that it is required to apply the 
evidentiary equipoise rule, which mandates that where the 
evidence is balanced and a reasonable doubt exists as to a 
material issue, the benefit of the doubt shall be given to 
the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet.App. 49, 54 (1990).  A reasonable 
doubt is a substantial doubt, within the range of 
probability, and not intended to be a means for reconciling 
conflicting or contradictory evidence.  Id.  Where there are 
"two permissible views" of the evidence of record, the 
benefit of the doubt requirement does not preclude the Board 
from making a "properly supported and reasoned" decision 
that a fair preponderance of the evidence weighs against the 
veteran's claim.  Id., at 58.  Accordingly, service 
connection for weakness of multiple muscle systems must be 
denied.

III. Submission of New and Material Evidence to Reopen a 
Claim for Service Connection for a Chronic Nervous Condition, 
to Include Depression Anxiety and PTSD, and a Chronic Lung 
Condition

In January 1990, the Board denied the veteran's claims of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, and a chronic lung condition, and 
the veteran was notified of that decision by letter in the 
same month.  The letter contained a notice advising the 
veteran of his right to appeal the decision to the then-
United States Court of Veterans Appeals ("Court," now the 
United States Court of Appeals for Veterans Claims), and 
explained other appellate rights and responsibilities.  The 
January 1990 decision became final as outlined in 38 U.S.C.A. 
§ 7103(a); 38 C.F.R. § 20.1100.  As such, the veteran's claim 
may be reopened and reconsidered only if new and material 
evidence has been submitted.  See 38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. §§ 3.156(a); 20.1105.  Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996).  

Reviewing a final decision based on new and material evidence 
is (potentially) a three step process.  See Elkins v. West, 
No. 97-1534, slip op. at 13-16 (U.S. Vet. App. Feb. 17, 
1999).  First, the Board must determine whether the evidence 
submitted since the prior decision is new and material 
(discussed below).  If "the Board finds that no such 
evidence has been offered, that is where the analysis must 
end."  Butler v. Brown, 9 Vet.App. 167, 171 (1996).  Second, 
if new and material evidence has been presented, the claim is 
reopened and must be considered based upon all the evidence 
of record, to determine whether it is well-grounded.  See 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).  Finally, if 
the claim is well grounded, and if VA's duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled, the Board may 
evaluate the merits of the claim. See Winters v. West, No. 
97-2180, slip op. at 4 (U.S. Vet. App. Feb. 17, 1999).  The 
Board must also consider whether proceeding to evaluate the 
claims on any basis not previously addressed will prejudice 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1994).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step test.  The first step requires determining whether 
the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Evans v. 
Brown, 9 Vet.App. 273, 283 (1996).  Evidence is probative 
when it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet.App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Evans, 9 Vet.App. at 283; Struck v. Brown, 9 Vet.App. 145, 
151 (1996).  The third and final question is whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  Hodge v. 
West, 155 F.3d 1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. 
§ 3.156(a).  This need not mean that the evidence warrants a 
revision of the prior determination, but is intended to 
ensure the Board has all potentially relevant evidence before 
it.  See Hodge, 155 F.3d at 1363, citing "Adjudication; 
Pensions, Compensation, Dependency: New and Material 
Evidence; Standard Definition," 55 Fed. Reg. 19088, 19089 
(1990).  New evidence will be presumed credible at this point 
solely for the purpose of determining whether a claim should 
be reopened.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened. 

The evidence submitted by the veteran since the Board's 
January 1990 decision has been discussed at length above.  
Applying the Evans-Hodge analysis, the Board finds the 
evidence is both new, and potentially probative of the 
veteran's claims.  The July 1995 PFT results establish the 
existence of a current active respiratory disorder - not 
shown at the time of the Board's decision in January 1990.  
The treatises provided by the veteran appear to address the 
issue of whether there is a nexus or link to active service -
- either for the incurrence or, at a minimum, the aggravation 
of the veteran's nervous condition, and suggests a possible 
etiological relationship.  While treatise evidence cannot 
support a grant of service connection, it may serve to make a 
claim well-grounded, see Wallin, 11 Vet.App. at 513, supra.  
In addition, the veteran's testimony and a June 1996 
examination by a VA psychiatrist make it clear that the 
December 1980 diagnosis of PTSD relied, at least in part, on 
the veteran's experiences cleaning fuel pods with MEK and 
being rendered unconscious as a supporting stressor.  The 
existence of this "stressor" has been well-documented.  
Finally, the VA medical expert opinions obtained by the Board 
also address the issue of a link between MEK exposure and the 
veteran's claimed disabilities.  Accordingly, with respect to 
the claimed nervous disorder and chronic lung disorder, the 
Board finds the new evidence is "so significant that it must 
be considered in order to fairly decide the merits of the 
claim," constitutes "new and material," and requires that 
the veteran's claim be reopened.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Hodge, slip op. at 6, 14.

IV.  Entitlement to Service Connection for a Chronic Nervous 
Condition, to Include Depression, Anxiety and PTSD

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  In Bernard v. Brown, 4 Vet. App. 384 (1994), the 
Court held that before the Board addresses in a decision a 
question that has not been decided by the RO it must 
determine whether the veteran has been given adequate notice 
of the need to submit evidence or argument on that question, 
and an opportunity to address the question at a hearing, and, 
if not, whether the veteran is prejudiced thereby.  Since its 
determination, infra, results in a grant of service 
connection for the claimed condition, the Board finds that no 
prejudice can result, and it may proceed.

The veteran's contends that his currently diagnosed mental 
disabilities originated while on active duty, or are linked 
to his in-service exposure to MEK.  In support of this 
assertion, the veteran notes that during active service he 
was "forced" to clean fuel pods with MEK, which he 
perceived to be a dangerous and potentially lethal chemical 
agent, without adequate respiratory protection.  This account 
is supported by the statements of the veteran's co-workers at 
the time and the symptoms of his changed behavior have been 
reported by the veteran, his wife, and documented in medical 
treatment records dating to four months following his release 
from active duty.  As a preliminary matter, the Board finds 
that the claim for service connection for a nervous condition 
overall is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  See Murphy, 1 Vet. App. at 81; 
Gilbert, 1 Vet. App. at 55. The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed, and that VA's duty to assist has been satisfied.  
38 U.S.C.A. § 5107(a).

With respect to that portion of the claim pertaining to PTSD, 
however, a separate analysis and finding are required.  
Service connection for PTSD requires competent medical 
evidence establishing a "clear" diagnosis of that 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between the veteran's current symptoms 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
To establish a well-grounded claim for any disability, the 
evidence must include a medical diagnosis of a current 
disability.  See Epps, 126 F.3d at 1468.  The veteran has no 
such current diagnosis, the latest diagnosis of PTSD having 
been rendered in December 1980.  Although VA mental health 
care providers reviewed the record in June 1996 and June 
1997, and identified the supporting stressors for the 
December 1980 diagnosis as including MEK exposure, they did 
not independently diagnose PTSD or offer any suggestion that 
such an assessment remained appropriate.  February 1997 
Mental Health Center treatment notes likewise observe that 
the veteran had reported "symptoms of PTSD," but offer no 
further assessment of his condition.  In light of the absence 
of a current PTSD diagnosis, the Board concludes that the 
veteran has failed to establish a well-grounded claim for 
this condition.  38 U.S.C.A. § 5107(a); Epps, 126 F.3d at 
1468.

As noted above, service connection for a condition may also 
be granted where evidence shows that a disorder was noted 
during service or a presumptive period, continuity of 
symptomatology is shown thereafter, and competent evidence 
(medical or lay) links the veteran's present condition to 
those symptoms.  38 C.F.R. § 303(b); Savage, 10 Vet.App. at 
495-497.  Although no psychological disorders were treated in 
service (other than hallucinations and anxiety secondary to 
LSD use), the veteran and his wife both refer to changed 
behavior during that time, and the veteran was diagnosed with 
an "emotional disorder" relating to a violent temper within 
four months following his release from active duty.  He 
received treatment, including psychotherapy, for this 
condition on an essentially continuous basis through at least 
1984, and, upon resumption of his psychological treatment in 
June 1996, was found to have essentially identical behavioral 
symptoms.  His condition was tentatively diagnosed at that 
time as personality change due to a medical condition "if 
[MEK exposure] can be confirmed."  This assessment is 
disputed by the VA psychiatric expert providing the August 
1998 VHA opinion, who notes the DSM-IV requirement for the 
existence of a "general medical condition" (related to MEK 
exposure) as a predicate to this diagnosis.

Regardless of the diagnosis applied, however, there does not 
appear to be any dispute that the veteran suffers from a 
chronic psychological disability.  The Board further finds 
that a review of all of the medical evidence of record 
(including the evidence developed after the Board's prior 
decisions in January 1990) demonstrates that it is at least 
as likely as not that the symptoms of this disability have 
been continuous since the veteran's release from active naval 
service in July 1977.  Accordingly, the veteran's claim for 
service connection for a nervous condition is granted.  This 
grant, however, specifically excludes service connection for 
PTSD, a well-grounded claim for that condition not having 
been presented.

V.  Service Connection for a Chronic Lung Condition

Again, before the Board may render a decision prior to 
consideration of this issue by the RO, it must determine 
whether the veteran would be prejudiced by that action. 
Bernard, 4 Vet.App. at 393-94;  VAOPGCPREC 16-92; 38 U.S.C.A. 
§ 7104(c); 38 C.F.R. § 19.5.  Since the veteran and his 
representative have identified and argued appropriate legal 
authority with respect to this issue, the Board finds the 
veteran will not be prejudiced, and no remand to the RO is 
required.

Having reopened the veteran's claim for a chronic lung 
condition, under the three-step Elkins process discussed 
above the Board must now determine, based upon all the 
evidence of record, whether it is well-grounded.  See 
Robinette, 8 Vet.App. at 75-76; 38 U.S.C.A. § 5107(a).  That 
is, the veteran must have submitted evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim "a plausible claim, one which is meritorious on its 
own or capable of substantiation."  See Murphy, 1 Vet.App. 
at 81.


In addition to a current diagnosis, a well grounded claim 
must include evidence of a nexus between an in-service 
disease or injury and the current disability.  The record 
must include competent medical evidence pertaining to the 
veteran's individual status which demonstrates a relationship 
between the veteran's current lung condition and his active 
naval service.  See Epps, 126 F.3d at 1468.  After carefully 
reviewing all the evidence in the claims file, the Board 
finds that no such medical evidence of a link exists.  The 
July 1995 PFT which diagnoses borderline obstruction of the 
lungs does not suggest any probable etiology for this 
condition, nor do treatment notes prepared on the day of the 
test.  Nor is there any evidence of in-service treatment of a 
chronic lung condition or continuity of an obstructive lung 
condition from the time of the veteran's release from active 
duty to the present which might permit a grant of service 
connection under 38 C.F.R. § 3.303(b).  See Savage, 10 
Vet.App. at 495-497.

It is the veteran's contention that his lung condition did 
originate while on active duty, and that it is directly 
related to the effects of inhaling MEK vapors.  However, lay 
testimony is not competent to prove a matter requiring 
medical expertise.  See Layno; Fluker; Moray; Cox; Grottveit; 
Clarkson; supra.  Conclusions which require medical opinions 
as to causation must be offered by trained health care 
providers, and the lay opinion of the veteran does not 
provide a basis upon which to make any finding as to the 
origin or development of his condition.  See Jones, 7 
Vet.App. at 137; Espiritu, 2 Vet.App. at 494-5.  Accordingly, 
in the absence of competent supporting medical evidence, the 
veteran's claim of entitlement to service connection for a 
chronic lung condition is not well grounded and must be 
denied.

VI. Submission of New and Material Evidence to Reopen Claims 
for Service Connection for Cerebral Dysrhythmia with 
Headaches; and Allergic Rhinitis and/or Sinusitis, Including 
as Secondary to MEK Exposure

The veteran's claims for service connection for cerebral 
dysrhythmia with headaches, a chronic stomach condition and 
allergic rhinitis and/or sinusitis, all claimed secondary to 
MEK exposure, were also denied in the Board's January 1990 
decision and may be reopened and reconsidered only if new and 
material evidence has been submitted.  See 38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. §§ 3.156(a); 20.1105.  Barnett, 
83 F.3d at 1384.  

The current law with respect to new and material evidence has 
been set forth above, as has the evidence submitted by the 
veteran since the Board's January 1990 decision.  Applying 
the Evans-Hodge analysis, the Board finds the evidence is 
both new, and potentially probative of the veteran's claims.  
The treatises provided by the veteran appear to address the 
issue of whether there is a nexus or link to active service -
- either for the incurrence or, at a minimum, the aggravation 
of the veteran's conditions.  In certain instances, this may 
provide a sufficient basis for deeming the veteran's claim to 
be well grounded.  See Wallin, 11 Vet.App. at 513.  However, 
since the treatise evidence submitted by the veteran does not 
link its general conclusions to his current condition, it 
cannot constitute the type of competent evidence required to 
demonstrate that his claimed disabilities had their origins 
during his period of active naval service.  See, e.g., 
Libertine, 9 Vet.App. at 523, citing Beausoleil, 8 Vet.App. 
at 463.

The VA medical expert opinions obtained by the Board also 
address the issue of a relationship between MEK exposure and 
the veteran's claimed disabilities.  However, these opinions 
and the prior VA medical opinion and examinations indicate 
that there is no significant likelihood of any link between 
the veteran's in-service exposure to MEK and any cerebral 
dysrhythmia with headaches, a chronic stomach condition and 
allergic rhinitis and/or sinusitis.  Because none of the new, 
probative evidence suggests a link between MEK exposure and 
any of the conditions discussed in this subsection, the Board 
finds that it is not "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  In view of this conclusion, the evidence submitted 
cannot be termed "new and material," and there is no basis 
for reopening the veteran's claim for service connection for 
these conditions.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; 
Hodge, 155 F.3d at 1359; see also Butler, 9 Vet.App. at 171.



ORDER

A well-grounded claim not having been submitted, service 
connection for a brain and spinal cord disorder, claimed as 
secondary to MEK exposure, is denied.

Service connection for weakness of multiple muscle systems, 
claimed secondary to MEK exposure, is denied.

New and material evidence having been submitted, the 
veteran's claim for service connection for a chronic nervous 
condition, to include emotional disorder, depressive reaction 
with somatic symptoms, PTSD and personality change due to 
medical condition, claimed secondary to MEK exposure, is 
reopened; a well-grounded claim not having been submitted, 
service connection for PTSD is denied; service connection for 
a chronic nervous condition is granted.

New and material evidence having been submitted, the 
veteran's claim for service connection for a chronic lung 
condition is reopened; a well-grounded claim not having been 
submitted, service connection for a chronic lung condition is 
denied.

New and material evidence not having been submitted, the 
veteran's claims of entitlement to service connection for 
cerebral dysrhythmia with headaches, a chronic stomach 
condition, a chronic lung condition, and allergic rhinitis 
and/or sinusitis, all claimed as secondary to MEK exposure, 
are denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

- 10 -


